BIGLARI HOLDINGS INC. 17, SUITE 400 SAN ANTONIO, TEXAS 78257 TELEPHONE (210) 344-3400 FAX (210) 344-3411 September 14, 2016 Via EDGAR Laura Nicholson Special Counsel Office of Transportation and Leisure Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-3561 Re: Biglari Holdings Inc. Form 10-K for the Fiscal Year Ended December 31, 2015 Filed February 22, 2016 Definitive Proxy Statement on Schedule 14A Filed March 7, 2016 File No. 000-08445 Dear Ms. Nicholson: In connection with responding to the comments of the staff (the “Staff”) of the U.S. Securities and Exchange Commission (the “Commission”) contained in your letter, dated August 15, 2016 with regard to the above-referenced filings, Biglari Holdings Inc. (the “Company”) acknowledges the following: · the Company is responsible for the adequacy and accuracy of the disclosure in the filings; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filings; and · the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Bruce Lewis Bruce Lewis Controller Biglari Holdings Inc. cc: Brian V. Breheny Skadden, Arps, Slate, Meagher & Flom LLP
